Highly Confidential - Subject to Further Confidentiality Review

 1            UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF OHIO
 2                  EASTERN DIVISION
 3
       IN RE: NATIONAL           )
 4     PRESCRIPTION              )   MDL No. 2804
       OPIATE LITIGATION         )
 5     _____________________     )   Case No.
                                 )   1:17-MD-2804
 6                               )
       THIS DOCUMENT RELATES     )   Hon. Dan A.
 7     TO ALL CASES              )   Polster
 8
                  THURSDAY, JULY 19, 2018
 9
       HIGHLY CONFIDENTIAL – SUBJECT TO FURTHER
10              CONFIDENTIALITY REVIEW
11                       – – –
12             Videotaped deposition of Gary L.
13   Boggs, held at the offices of The Cochran
14   Firm, D.C., 1100 New York Avenue, NW, Suite
15   340, Washington, DC, commencing at 9:05 a.m.,
16   on the above date, before Carrie A. Campbell,
17   Registered Diplomate Reporter and Certified
18   Realtime Reporter.
19
20
21                           – – –
22
               GOLKOW LITIGATION SERVICES
23          877.370.3377 ph | 917.591.5672 fax
                     deps@golkow.com
24
25

Golkow Litigation Services                               Page 1
Highly Confidential - Subject to Further Confidentiality Review

 1                A P P E A R A N C E S :
 2
          SPANGENBERG SHIBLEY & LIBER LLP
 3        BY: WILLIAM HAWAL, ESQUIRE
               whawal@spanglaw.com
 4        1001 Lakeside Avenue East
          Cleveland, Ohio 44114
 5        (216) 600-0114
 6
          LEVIN PAPANTONIO THOMAS MITCHELL
 7        RAFFERTY PROCTOR, P.A.
          BY: TROY RAFFERTY, ESQUIRE
 8             trafferty@levinlaw.com
               (VIA TELECONFERENCE)
 9        316 South Baylen Street
          Pensacola, Florida 32502
10        (850) 435-7000
11
          MORGAN & MORGAN
12        BY: SARAH FOSTER, ESQUIRE
               sarahfoster@forthepeople.com
13             (VIA TELECONFERENCE)
          76 South Laura Street, Suite 1100
14        Jacksonville, Florida 32202
          (904) 398-2722
15        Counsel for Plaintiffs
16
          COVINGTON & BURLING LLP
17        BY: ANDREW STANNER, ESQUIRE
               astanner@cov.com
18             AMBER M. CHARLES, ESQUIRE
               acharles@cov.com
19        850 Tenth Street, NW
          Washington, DC 20001-4956
20        (202) 662-6000
          Counsel for McKesson
21
22        WILLIAMS & CONNOLLY LLP
          BY: COLLEEN MCNAMARA, ESQUIRE
23             cmcnamara@wc.com
          725 Twelfth Street, N.W.
24        Washington, DC 20005
          (202) 434-5331
25        Counsel for Cardinal Health, Inc.

Golkow Litigation Services                               Page 2
Highly Confidential - Subject to Further Confidentiality Review

 1        REED SMITH LLP
          BY: SHANNON E. MCCLURE, ESQUIRE
 2             smcclure@reedsmith.com
          Three Logan Square
 3        1717 Arch Street, Suite 3100
          Philadelphia, Pennsylvania 19103
 4        (215) 851-8100
          Counsel for AmerisourceBergen
 5
 6        JONES DAY
          BY: SARAH G. CONWAY, ESQUIRE
 7             sgconway@jonesday.com
          555 South Flower Street, 15th Floor
 8        Los Angeles, California 90071-2300
          (213) 489-3939
 9        Counsel for Walmart
10
          PELINI, CAMPBELL & WILLIAMS LLC
11        BY: PAUL B. RICARD, ESQUIRE
               pbricard@pelini-law.com
12        8040 Cleveland Avenue NW, Suite 400
          North Canton, Ohio 44720
13        (330) 305-6400
          Counsel for Prescription Supply,
14        Inc.
15
          ZUCKERMAN SPAEDER LLP
16        BY: DANIEL P. MOYLAN, ESQUIRE
               dmoylan@zuckerman.com
17        100 East Pratt Street, Suite 2440
          Baltimore, Maryland 21202-1031
18        (202) 778-1800
          Counsel for CVS Indiana, LLC, and
19        CVS RX Services, Inc.
20
          ARNOLD & PORTER KAYE SCHOLER, LLP
21        BY: JOHN CELLA, ESQUIRE
               John.Cella@arnoldporter.com
22        601 Massachusetts Avenue, NW
          Washington, DC 20001-3743
23        (202) 942-5000
          Counsel for Endo Pharmaceuticals
24        Inc., and Endo Health Solutions Inc.
25

Golkow Litigation Services                               Page 3
Highly Confidential - Subject to Further Confidentiality Review

 1        MARCUS & SHAPIRA LLP
          BY: SCOTT D. LIVINGSTON, ESQUIRE
 2             livingston@marcus-shapira.com
          301 Grant Street, 35th Floor
 3        Pittsburgh, Pennsylvania 15219-6401
          (412) 338-4690
 4        Counsel for HBC
 5
          KIRKLAND & ELLIS, LLP
 6        BY: PAUL J. WEEKS, ESQUIRE
               paul.weeks@kirkland.com
 7        655 15th Street, NW, Suite 1200
          Washington, DC 20005
 8        (202) 879-5000
          Counsel for Allergan Finance, LLC
 9
10        JACKSON KELLY PLLC
          BY: WILLIAM J. AUBEL, ESQUIRE
11             william.j.aubel@jacksonkelly.com
               (VIA TELECONFERENCE)
12        500 Lee Street East, Suite 1600
          Charleston, West Virginia 25301
13        (304) 340-1146
          Counsel for Miami-Luken
14
15        MORGAN, LEWIS & BOCKIUS LLP
          BY: JANE DUDZINSKI, ESQUIRE
16             jane.dudzinski@morganlewis.com
               (VIA TELECONFERENCE)
17        77 West Wacker Drive
          Chicago, Illinois 60601-5094
18        (312) 324-1000
          Counsel for Teva Pharmaceuticals USA, Inc.,
19        Cephalon, Inc., Watson Laboratories,
          Inc., Actavis LLC, Actavis Pharma,
20        Inc., f/k/a Watson Pharma, Inc.
21
          MORGAN, LEWIS & BOCKIUS LLP
22        BY: MATTHEW R. LADD, ESQUIRE
               matthew.ladd@morganlewis.com
23             (VIA TELECONFERENCE)
          101 Park Avenue
24        New York, New York 10178-0060
          (212) 309-6000
25        Counsel for Rite Aid

Golkow Litigation Services                               Page 4
Highly Confidential - Subject to Further Confidentiality Review

 1

     VIDEOGRAPHER:
 2          DANIEL HOLMSTOCK,
            Golkow Litigation Services
 3

                             – – –
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Golkow Litigation Services                               Page 5
Highly Confidential - Subject to Further Confidentiality Review

 1                           INDEX
 2                                            PAGE
 3   APPEARANCES..................................          2
 4   EXAMINATIONS
 5     BY MR. HAWAL...............................         10
 6
 7                       EXHIBITS
 8           No.        Description                      Page




25

Golkow Litigation Services                               Page 6
Highly Confidential - Subject to Further Confidentiality Review




 3

 4       (Exhibits attached to the deposition.)
 5     CERTIFICATE..................................100
 6     ACKNOWLEDGMENT OF DEPONENT...................102
 7     ERRATA.......................................103
 8     LAWYER'S NOTES...............................104
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Golkow Litigation Services                               Page 7
Highly Confidential - Subject to Further Confidentiality Review

 1                   VIDEOGRAPHER:    We are now on
 2          the record.      My name is Daniel
 3          Holmstock.    I'm the videographer for
 4          Golkow Litigation Services.
 5                   Today's date is July 19, 2018,
 6          and the time is 9:05 a.m.      This video
 7          deposition is being held at the law
 8          offices of The Cochran Firm at 1100
 9          New York Avenue, Northwest, Suite 340,
10          in Washington, DC, in the matter of
11          In Re: National Prescription Opiate
12          Litigation.      It's pending before the
13          United States District Court for the
14          Northern District of Ohio, Eastern
15          Division.
16                   Our deponent today is Mr. Gary
17          Boggs.
18                   Will counsel present please
19          identify themselves and whom they
20          represent.
21                   MR. HAWAL:    William Hawal for
22          plaintiffs.
23                   MR. MOYLAN:    Daniel Moylan,
24          Zuckerman Spaeder, for CVS.
25                   MR. LIVINGSTON:    Scott

Golkow Litigation Services                               Page 8
Highly Confidential - Subject to Further Confidentiality Review

 1          Livingston for defendant HBC.
 2                  MS. MCCLURE:    Shannon McClure,
 3          Reed Smith, AmerisourceBergen Drug
 4          Corporation.
 5                  MR. WEEKS:    Paul Weeks,
 6          Kirkland & Ellis, for Allergan
 7          Finance.
 8                  MR. RICARD:    Paul Ricard,
 9          Prescription Supply, Inc.
10                  MS. CHARLES:    Amber Charles
11          from Covington for McKesson as well as
12          the witness Gary Boggs.
13                  MR. STANNER:    Andrew Stanner
14          from Covington on behalf of McKesson.
15                  MS. CONWAY:    Sarah Conway from
16          Jones Day for Walmart.
17                  MR. CELLA:    John Cella from
18          Arnold & Porter for Endo and Par.
19                  MS. MCNAMARA:    Colleen McNamara
20          from Williams & Connolly for Cardinal
21          Health.
22                  VIDEOGRAPHER:    Via telephone?
23                  MR. LADD:    Matthew Ladd of
24          Morgan Lewis representing Rite Aid.
25                  MS. DUDZINSKI:    Jane Dudzinski

Golkow Litigation Services                               Page 9
Highly Confidential - Subject to Further Confidentiality Review

 1          of Morgan Lewis representing
 2          Defendants Cephalon, Teva, USA,
 3          Actavis, LLC, Actavis Pharma, and
 4          Watson Laboratories.
 5                  MR. AUBEL:    Bill Aubel of
 6          Jackson Kelly representing
 7          Miami-Luken, Inc.
 8                  MR. RAFFERTY:    Troy Rafferty on
 9          behalf of the PEC.
10                  MS. FOSTER:    Sarah Foster from
11          Morgan & Morgan for plaintiff.
12                  VIDEOGRAPHER:    If there's no
13          other present, the court reporter is
14          Carrie Campbell, who will now
15          administer the oath.
16

17                      GARY L. BOGGS,
18   of lawful age, having been first duly sworn
19   to tell the truth, the whole truth and
20   nothing but the truth, deposes and says on
21   behalf of the Plaintiffs, as follows:
22

23                  DIRECT EXAMINATION
24   QUESTIONS BY MR. HAWAL:
25          Q.      Mr. Boggs, good morning.

Golkow Litigation Services                              Page 10
Highly Confidential - Subject to Further Confidentiality Review

 1           A.     Good morning.
 2           Q.     Will you please state your full
 3   name?
 4           A.     Gary Lee Boggs.
 5           Q.     My name is Bill Hawal.      I'm
 6   here to take your deposition.
 7                  Have you ever had your
 8   deposition taken before?
 9           A.     I have.
10           Q.     Approximately how many times?
11           A.     Dozens.
12           Q.     As you know, if at any time you
13   don't understand my question or you need
14   clarification, please let me know.
15                  Is that agreeable?
16           A.     I will.
17           Q.     And if you need to go back
18   during the course of this deposition to
19   correct any answers, feel free to do that.
20                  All right?
21           A.     Thank you.
22           Q.     At the conclusion of the
23   deposition, I'm going to assume that you were
24   able to understand my questions if you
25   provided an answer.

Golkow Litigation Services                              Page 11
Highly Confidential - Subject to Further Confidentiality Review

 1                  Is that fair?
 2          A.      It is.
 3          Q.      All right.    Who are you
 4   currently employed with?
 5          A.      I'm employed by McKesson
 6   Corporation.
 7          Q.      And how long have you been
 8   employed with McKesson?
 9          A.      I've been employed since
10   November of 2013.
11          Q.      All right.    And what position
12   do you hold with McKesson?
13          A.      I'm the senior director of
14   regulatory affairs.
15          Q.      And have you held that position
16   the entire time that you've worked for
17   McKesson?
18          A.      I have.
19          Q.      All right.    Can you describe
20   for us the job responsibilities that you have
21   in that capacity?
22          A.      I can.
23                  I'm responsible for managing
24   the east region, which is, for the most part,
25   essentially the -- well, east of the

Golkow Litigation Services                              Page 12
Highly Confidential - Subject to Further Confidentiality Review

 1   Mississippi, the distribution centers that
 2   are located in that region, with the
 3   exception of the Chicago distribution center.
 4                  I have a team of about 13
 5   individuals that report either directly or
 6   indirectly to me that -- I'm responsible for
 7   overseeing the day-to-day implementation of
 8   our controlled substance monitoring program.
 9          Q.      All right.    Before you joined
10   McKesson in November of 2013, did that job
11   position exist at McKesson, to your
12   knowledge?
13          A.      It did not.
14          Q.      All right.    It was created to
15   accommodate your hiring?
16          A.      It was created to accommodate
17   an expansion or an evolution of our program,
18   and there was more positions created.
19          Q.      And who is your direct
20   supervisor?    Who do you report to?
21          A.      I report to the senior vice
22   president of regulatory and compliance.
23          Q.      And who would that be?
24          A.      The position is vacant at the
25   moment.

Golkow Litigation Services                              Page 13
Highly Confidential - Subject to Further Confidentiality Review

 1          Q.      And how long has it been
 2   vacant, approximately?
 3          A.      The end of June of this year.
 4          Q.      And who occupied that position
 5   prior to June, end of June of this year?
 6          A.      Lina Brenner.
 7          Q.      And did she retire or did she
 8   leave for some other reason, if you know?
 9          A.      She left McKesson for
10   another -- another job.
11          Q.      And do you know where she is
12   and who she is working for?
13          A.      I do not.
14          Q.      All right.    Is your job focused
15   on efforts to have McKesson comply with laws
16   and regulations which require it to maintain
17   effective controls to prevent the diversion
18   of controlled substances such as opioids into
19   the illicit marketplace?
20          A.      It is.
21          Q.      All right.    And were you hired
22   in 2013 because it was deemed that McKesson's
23   performance in that capacity was lacking?
24                  MR. STANNER:    Objection to the
25          form.

Golkow Litigation Services                              Page 14
Highly Confidential - Subject to Further Confidentiality Review

 1                   THE WITNESS:   I don't agree
 2          with the characterization of that, no.
 3   QUESTIONS BY MR. HAWAL:
 4          Q.       Why were you hired if it
 5   wasn't -- if it was up to -- up to par, if
 6   the performance was up to par in terms of
 7   that responsibility?
 8                   MR. STANNER:   Objection to the
 9          form.
10                   THE WITNESS:   I believe that
11          the company was expanding the
12          positions in the regulatory compliance
13          program, created that new position, I
14          applied for it and was subsequently
15          hired.
16   QUESTIONS BY MR. HAWAL:
17          Q.       Was it your job to try and
18   improve the company's performance in terms of
19   complying with the federal laws and
20   regulations that relate to the diversion of
21   controlled substances?
22          A.       I believe that part of my job
23   is to continually monitor the trends and make
24   sure that our program is contemporary, yes.
25          Q.       Well, do you believe that one

Golkow Litigation Services                              Page 15
Highly Confidential - Subject to Further Confidentiality Review

 1   of your job responsibilities and goals was to
 2   improve on McKesson's performance in
 3   comparison to what it had been in the past in
 4   terms of preventing diversion and complying
 5   with federal laws and regulations?
 6          A.      I think that my job is to
 7   always look to -- ways to improve our
 8   program.
 9          Q.      Do you believe that your job --
10   your hiring was intended to accommodate that
11   or accomplish that?
12          A.      I don't know what the
13   individual's mind was when they decided to
14   pick that position.
15          Q.      Who hired you?
16          A.      Don Walker.
17          Q.      Is he still with the company?
18          A.      He is not.
19          Q.      And what was his position when
20   you were hired in 2013?
21          A.      He was the senior vice
22   president of distribution operations for US
23   pharma.
24          Q.      As I understand it, prior to
25   joining McKesson in 2013, you were an

Golkow Litigation Services                              Page 16
Highly Confidential - Subject to Further Confidentiality Review

 1   employee of the Drug Enforcement Agency, DEA?
 2          A.      I was an employee of the Drug
 3   Enforcement Administration, yes.
 4          Q.      And for what period of time?
 5          A.      From 1985 until the end of June
 6   of 2012.
 7          Q.      And what positions had you held
 8   for the DEA?
 9          A.      I was -- throughout the entire
10   time I was a special agent.      I held positions
11   as a special agent, as a group supervisor, as
12   a unit chief and as an executive assistant.
13          Q.      And how long had you been an
14   executive assistant?
15          A.      I was an executive assistant
16   beginning in January of 2016 until I retired
17   from the Agency at the end of June of 2012.
18          Q.      And who did you report to or
19   who supervised you in that capacity?
20          A.      Joseph Rannazzisi.




Golkow Litigation Services                              Page 17
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 18
Highly Confidential - Subject to Further Confidentiality Review




 3          Q.      Have you met with other
 4   pharmaceutical distributors other than
 5   McKesson in your capacity as an executive
 6   assistant for DEA?
 7          A.      I believe I did, yes.
 8          Q.      Do you recall who -- what other
 9   companies you met with?
10          A.      I believe I might have had a
11   meeting with representatives from Cardinal.
12   I don't recall any others.




Golkow Litigation Services                              Page 19
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 20
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 21
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 22
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 23
Highly Confidential - Subject to Further Confidentiality Review



 2   QUESTIONS BY MR. HAWAL:
 3          Q.      You've been designated by
 4   McKesson's counsel to be a representative of
 5   the company for purposes of today's
 6   deposition as the person most knowledgeable
 7   concerning McKesson's interactions with the
 8   DEA regarding distribution of controlled
 9   substances, including compliance, regulatory
10   and administrative actions, communications
11   and penalties.
12                  Do you understand that to be
13   the case?
14          A.      I do.
15          Q.      And are you the person at
16   McKesson that is most knowledgeable about
17   those subject matters?
18          A.      I believe I'm knowledgeable
19   about them, yes.
20          Q.      What did you do to become
21   knowledgeable about those matters as it
22   relates to what occurred at McKesson prior to
23   you joining the company in November of 2013?
24          A.      I've had meetings with counsel,
25   preparation, to prepare myself.

Golkow Litigation Services                              Page 24
Highly Confidential - Subject to Further Confidentiality Review

 1          Q.      What else have you done, if
 2   anything, to prepare yourself and become
 3   knowledgeable about those subjects prior to
 4   November of 2013?
 5          A.      I reviewed various documents,
 6   PowerPoint presentations.
 7          Q.      And documents relating to what
 8   time period?
 9          A.      I believe 2007 or so to the
10   present.
11          Q.      Did you review any documents
12   that predated 2007?
13          A.      I don't recall.
14          Q.      Did you speak with anyone at
15   McKesson about the subject matters in order
16   to familiarize yourself with what had been
17   occurring at McKesson prior to you joining
18   the company?
19          A.      I did not.
20          Q.      What is the volume, approximate
21   volume, of materials that you've reviewed?
22          A.      There were several documents,
23   PowerPoint presentations.      I'm not sure how
24   to describe the volume.
25          Q.      Well, you say "several

Golkow Litigation Services                              Page 25
Highly Confidential - Subject to Further Confidentiality Review

 1   documents."    Is that more or less than five?
 2          A.      More.
 3          Q.      More or less than ten?
 4          A.      More.
 5          Q.      More or less than 20?
 6          A.      Probably more.
 7          Q.      More or less than 30?
 8          A.      I don't know at that point.
 9          Q.      Did you have any role in
10   gathering those documents?
11          A.      I did not.
12          Q.      They were provided to you by
13   counsel?
14          A.      They were.




Golkow Litigation Services                              Page 26
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 27
Highly Confidential - Subject to Further Confidentiality Review




17          Q.      Were you involved -- you
18   mentioned that you were part of one meeting
19   in 2006 when you were with DEA, one meeting
20   with McKesson.
21                  Did you ever have any reason to
22   correspond in writing with McKesson when you
23   were a DEA employee?
24          A.      I did not.
25          Q.      Did you ever have any role in

Golkow Litigation Services                              Page 28
Highly Confidential - Subject to Further Confidentiality Review

 1   creating or reviewing the content of any
 2   written communications on behalf of DEA that
 3   was sent to McKesson?
 4           A.     I did not.
 5           Q.     According to the Congressional
 6   record for the May 8, 2018 hearing of the
 7   Congressional Subcommittee on Oversight and
 8   Investigations relating to opioid -- the
 9   opioid epidemic and concerns about
10   distribution and diversion, that there were
11   meetings between DEA and McKesson in 2005 and
12   2006.
13                  Are you aware of that
14   transcript or aware of that hearing
15   referencing two meetings in 2005 and 2006?
16           A.     I'm aware of the hearing, yes.
17           Q.     All right.    Do you recall that
18   there was reference to a meeting in 2005 and
19   2006 between McKesson and DEA?
20           A.     I do not recall that
21   specifically from the hearing.
22           Q.     You mentioned previously that
23   you were part of the meeting in 2016.        Do you
24   recall that there was also a meeting in 2005
25   between DEA and McKesson?

Golkow Litigation Services                              Page 29
Highly Confidential - Subject to Further Confidentiality Review

 1          A.      I was not.    At the Drug
 2   Enforcement Administration, I was not in the
 3   Office of Diversion Control in 2005, so I'm
 4   not aware of that meeting.
 5          Q.      When did you become part of the
 6   Office of Diversion and Control?
 7          A.      January of 2006.
 8          Q.      Have you seen any records at
 9   McKesson that relate to a meeting in 2005
10   with DEA?
11          A.      Not that I recall.




Golkow Litigation Services                              Page 30
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 31
Highly Confidential - Subject to Further Confidentiality Review




20          Q.      What is diversion?
21                  How do you define the term
22   "diversion" as it relates to controlled
23   substances?
24          A.      I would define diversion as an
25   act of removing controlled substances from

Golkow Litigation Services                              Page 32
Highly Confidential - Subject to Further Confidentiality Review

 1   legitimate channels to illegitimate channels.
 2          Q.      And that -- was that something
 3   that the DEA was invested in trying to
 4   prevent in the early, mid and late 2000s?
 5                  MR. STANNER:    Objection to the
 6          form.
 7                  THE WITNESS:    It was.
 8   QUESTIONS BY MR. HAWAL:
 9          Q.      Were substantial efforts
10   devoted to that goal?
11                  MR. STANNER:    Objection to the
12          form.   Objection to outside the scope
13          of the notice.
14                  THE WITNESS:    I believe that
15          there were some -- a fair amount of
16          efforts to try to deal with the scheme
17          of rogue Internet pharmacies during
18          that time frame.
19   QUESTIONS BY MR. HAWAL:
20          Q.      And those efforts were -- was
21   it communicated to McKesson and other
22   distributors at that time that the DEA was
23   indeed focused upon that problem?
24          A.      I believe that there were at
25   least two letters written by Joseph

Golkow Litigation Services                              Page 33
Highly Confidential - Subject to Further Confidentiality Review

 1   Rannazzisi that addressed that topic, yes.
 2          Q.      And were those letters directed
 3   to pharmaceutical distributors because it was
 4   well-recognized at that time that there was
 5   an ongoing opioid crisis across the United
 6   States?
 7          A.      I believe that it was
 8   recognized that there was a criminal scheme,
 9   the rogue Internet pharmacy schemes, and
10   those efforts were trying to curb that and
11   prevent that scheme from flourishing.
12          Q.      Well, aside from there being a
13   scheme, was there a recognized opioid crisis
14   across the country that was resulting in
15   addiction and fatalities?
16                  MR. STANNER:    Objection to the
17          form.   Objection to the notice.
18                  THE WITNESS:    I believe that's
19          the case, yes.
20   QUESTIONS BY MR. HAWAL:
21          Q.      When did DEA first recognize
22   that there was an opioid crisis in the United
23   States?
24                  MR. STANNER:    Objection to the
25          form.   Objection to the notice.

Golkow Litigation Services                              Page 34
Highly Confidential - Subject to Further Confidentiality Review

 1                   THE WITNESS:   I believe that
 2           the opioid crisis -- the federal
 3           government recognized that through the
 4           CDC, not through the Drug Enforcement
 5           Administration.
 6   QUESTIONS BY MR. HAWAL:
 7           Q.      And when did you become aware
 8   that that was the fact?
 9                   MR. STANNER:   Objection to the
10           form.   Objection to the notice.
11                   THE WITNESS:   I don't recall
12           specifically when they -- the CDC made
13           that announcement.
14   QUESTIONS BY MR. HAWAL:
15           Q.      Well, do you recall generally
16   was it prior to 2000 or shortly after the
17   year 2000?
18           A.      It was a fair amount after
19   that.
20           Q.      When you say "a fair amount,"
21   what do you mean by that?
22           A.      Several years.
23           Q.      And were Mr. Rannazzisi's
24   letters and the meetings that DEA had with
25   McKesson and other distributors prompted by

Golkow Litigation Services                              Page 35
Highly Confidential - Subject to Further Confidentiality Review

 1   DEA's recognition that the diversion of
 2   pharmaceutical opioids was occurring and
 3   contributing to the opioid crisis or
 4   epidemic?
 5                  MR. STANNER:    Objection to the
 6          form.   Objection.    Outside the scope
 7          of the notice.
 8                  THE WITNESS:    I think that that
 9          would be fair assessment, yes.
10   QUESTIONS BY MR. HAWAL:




20          Q.      Those were statements that were
21   communicated to McKesson and other
22   distributors by -- through Mr. Rannazzisi's
23   letters, true?
24                  MS. MCCLURE:    Objection to
25          form.

Golkow Litigation Services                              Page 36
Highly Confidential - Subject to Further Confidentiality Review

 1                  THE WITNESS:    Could you repeat
 2          the question?
 3   QUESTIONS BY MR. HAWAL:
 4          Q.      Yes.
 5                  Those concerns were
 6   communicated via Mr. Rannazzisi's letters to
 7   McKesson and other distributors, true?
 8                  MR. STANNER:    Objection to the
 9          form.
10                  MS. MCCLURE:    Same.
11                  MR. STANNER:    Objection to the
12          notice.
13                  THE WITNESS:    What concerns are
14          you referring to?
15   QUESTIONS BY MR. HAWAL:
16          Q.      I'm referring to the concerns
17   that McKesson and other distributors were not
18   implementing effective controls in order to
19   prevent the diversion of controlled
20   substances into the illicit marketplace.
21                  MR. STANNER:    Objection to the
22          form.
23                  THE WITNESS:    As I recall, the
24          letters were a reminder to the
25          distributors what their regulatory

Golkow Litigation Services                              Page 37
Highly Confidential - Subject to Further Confidentiality Review

 1          obligations were in identifying and
 2          reporting suspicious orders.       And the
 3          letters also provided some guidance in
 4          terms of potential red flags that they
 5          should be aware of to look at in
 6          knowing their customer.
 7   QUESTIONS BY MR. HAWAL:
 8          Q.      Well, why was McKesson required
 9   to receive a reminder of its obligations?
10                  MR. STANNER:    Objection to the
11          form.
12                  THE WITNESS:    Those letters
13          were sent to all distributors, not
14          just McKesson.
15   QUESTIONS BY MR. HAWAL:
16          Q.      Why were all distributors
17   required -- or why did they require reminders
18   of their obligations under federal law and
19   regulations with respect to preventing the
20   diversion of controlled substances?
21                  MR. STANNER:    Objection to the
22          form.
23                  MS. MCCLURE:    Objection.
24                  THE WITNESS:    I believe that
25          during that time frame that the rogue

Golkow Litigation Services                               Page 38
Highly Confidential - Subject to Further Confidentiality Review

 1          Internet pharmacy schemes were a
 2          relatively new scheme to both law
 3          enforcement and to the health care
 4          industry, and it was sent out as a
 5          reminder of potentially evolving red
 6          flags that they should be cognizant of
 7          in fulfilling their obligations to
 8          report suspicious orders.
 9   QUESTIONS BY MR. HAWAL:




Golkow Litigation Services                              Page 39
Highly Confidential - Subject to Further Confidentiality Review




21                  MS. MCCLURE:    And, Bill, while
22          we're on just a quick pause, if I
23          could just clarify through the record
24          that an objection for one stands for
25          an objection for all so I don't

Golkow Litigation Services                              Page 40
Highly Confidential - Subject to Further Confidentiality Review

 1          keep --
 2                  MR. HAWAL:    No problem.
 3                  MS. MCCLURE:    -- interposing my
 4          objections unnecessarily.
 5                  MR. HAWAL:    Understood.    Thank
 6          you.
 7                  MS. MCCLURE:    Thank you.
 8   QUESTIONS BY MR. HAWAL:
 9          Q.      The DEA did not have a meeting
10   with all distributors, true?
11                  MR. STANNER:    Objection to
12          form.
13   QUESTIONS BY MR. HAWAL:
14          Q.      In 2006?
15                  MR. STANNER:    Objection to the
16          form.   Objection to the notice.
17                  THE WITNESS:    Not that I'm
18          aware of.
19   QUESTIONS BY MR. HAWAL:
20          Q.      The meetings that you're aware
21   of that occurred in 2006 were with --
22   specifically with McKesson and Cardinal?
23          A.      I don't recall specifically
24   when the meeting with Cardinal was.        It may
25   have been 2006.    It may have been at another

Golkow Litigation Services                               Page 41
Highly Confidential - Subject to Further Confidentiality Review

 1   time frame.
 2          Q.      All right.    But those are the
 3   only two meetings that you recall since you
 4   joined the Office of Diversion and Control?
 5                  MR. STANNER:    Objection to the
 6          form.
 7   QUESTIONS BY MR. HAWAL:
 8          Q.      In 2006 or thereabouts?
 9                  MR. STANNER:    Objection to the
10          form.   Objection to the notice.
11                  THE WITNESS:    There were
12          meetings with other registrants.
13          There were meetings with -- at that
14          time what was HDMA, the health care
15          industry trade -- or association.
16          There were several meetings.
17   QUESTIONS BY MR. HAWAL:
18          Q.      What were the meetings with
19   HDMA about?
20                  MR. STANNER:    Objection to the
21          form.   Objection.    Outside the scope
22          of the notice.
23                  THE WITNESS:    They were about a
24          wide variety of different things.
25          About attempts -- pending proposed

Golkow Litigation Services                              Page 42
Highly Confidential - Subject to Further Confidentiality Review

 1          legislation, regulations, obtain --
 2          looking for clarity in the
 3          regulations.     Several different
 4          topics.
 5   QUESTIONS BY MR. HAWAL:
 6          Q.      Were most of the meetings in
 7   2006 that you were aware of focused primarily
 8   upon efforts to prevent diversion of
 9   controlled substances?
10                  MR. STANNER:    Same objections.
11                  THE WITNESS:    I would say -- in
12          those particular instances, yes.
13   QUESTIONS BY MR. HAWAL:




25          Q.      And can you describe for us

Golkow Litigation Services                              Page 43
Highly Confidential - Subject to Further Confidentiality Review

 1   what your understanding is of what a show
 2   cause order is?
 3          A.      A show cause order issued by
 4   the Drug Enforcement Administration is the
 5   beginnings of an administrative procedure
 6   against a registrant for the registrant to
 7   show why the registration should or should
 8   not be revoked.




Golkow Litigation Services                              Page 44
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 45
Highly Confidential - Subject to Further Confidentiality Review




16   QUESTIONS BY MR. HAWAL:
17          Q.      You previously referred to
18   letters by Joseph Rannazzisi, the Deputy
19   Assistant Administrator of DEA's Office of
20   Diversion Control, to McKesson.
21                  Do you recall that?
22          A.      I do.
23          Q.      Was Mr. Rannazzisi at the time
24   one of your supervisors?
25          A.      He was my supervisor, yes.

Golkow Litigation Services                              Page 46
Highly Confidential - Subject to Further Confidentiality Review

 1          Q.      And in 2006, he sent a letter
 2   to McKesson on September 27, 2006.
 3                  You're aware of that?
 4          A.      He sent that letter to all
 5   distributors.
 6          Q.      All right.    Including McKesson?
 7          A.      Including McKesson.
 8          Q.      And you've looked at that
 9   letter in preparation for your deposition
10   today?
11          A.      I have.
12                  (McKesson-Boggs Exhibit 1
13          marked for identification.)
14   QUESTIONS BY MR. HAWAL:
15          Q.      Sir, handing you what has been
16   marked as Plaintiff's Exhibit 1 for purposes
17   of your deposition is a four-page letter
18   dated September 27, 2006, which is actually
19   addressed to DBS Trading, Inc., in
20   Cincinnati.
21                  But do you recognize that this
22   letter is, in fact, the same letter that
23   would have gone out to all distributors at
24   that time?
25                  MR. STANNER:    Objection to the

Golkow Litigation Services                              Page 47
Highly Confidential - Subject to Further Confidentiality Review

 1           form.
 2                   MS. MCCLURE:   Would you just
 3           mind making just a note perhaps of the
 4           Bates number on the document for
 5           purposes of the transcript so there's
 6           no --
 7                   MR. HAWAL:   Sure.   Well, this
 8           one does not have a Bates number.
 9           This is not part of the production.
10                   MS. MCCLURE:   Okay.
11   QUESTIONS BY MR. HAWAL:
12           Q.      Have you had a chance to look
13   at the letter?
14           A.      I have.
15           Q.      Do you recognize this letter as
16   the letter that had gone out to all
17   distributors from the DEA on September 27,
18   2006?
19           A.      I do.
20           Q.      And this would have been a
21   letter that would have been sent to and
22   received by McKesson approximately at that
23   time?
24           A.      Around that time frame, yes.
25           Q.      Were you aware at the time that

Golkow Litigation Services                              Page 48
Highly Confidential - Subject to Further Confidentiality Review

 1   this letter was being sent?
 2          A.      I was.
 3          Q.      Did you have any involvement
 4   into its content?
 5                  MR. STANNER:    Objection.
 6          Outside the scope of the 30(b)(6)
 7          notice.
 8                  MR. HAWAL:    Excuse me, but
 9          before we go on, how can this be
10          outside the scope since it's
11          communication between DEA and
12          McKesson?
13                  MR. STANNER:    Sure.   And this
14          deposition is a corporate deposition
15          of him as a representative of
16          McKesson.   So to the extent you're
17          asking him to speak in his personal
18          capacity about his time at DEA, I
19          think it's outside the scope of this
20          notice.   There will be a fact
21          deposition.
22                  MR. HAWAL:    Well, I'm simply
23          trying to put things in context.
24                  MR. STANNER:    I understand.
25                  MR. HAWAL:    Okay.   Thank you.

Golkow Litigation Services                              Page 49
Highly Confidential - Subject to Further Confidentiality Review

 1                  MR. STANNER:    I'm just trying
 2          to preserve the issues.
 3   QUESTIONS BY MR. HAWAL:
 4          Q.      I can't recall if you answered
 5   my question, but did you have any role in
 6   contributing to the content of this letter?
 7          A.      I did not.
 8          Q.      Was it -- did you see it before
 9   it was sent out?
10                  MR. STANNER:    Same objection.
11                  THE WITNESS:    I believe I did,
12          yes.
13   QUESTIONS BY MR. HAWAL:
14          Q.      Did you have any disagreement
15   with its content or make any recommendations
16   to Mr. Rannazzisi as to any revisions to the
17   letter?
18                  MR. STANNER:    Same objections.
19                  THE WITNESS:    Not that I
20          recall.
21   QUESTIONS BY MR. HAWAL:
22          Q.      Do you recall whether or not
23   this letter was prompted by DEA's frustration
24   that certain distributors were not
25   effectively preventing the diversion of

Golkow Litigation Services                              Page 50
Highly Confidential - Subject to Further Confidentiality Review

 1   controlled substances, especially opioids, as
 2   required by the Controlled Substances Act?
 3                  MR. STANNER:    Objection to the
 4          form and the notice.
 5                  THE WITNESS:    I believe that it
 6          was sent out to help ensure that
 7          distributors were complying with their
 8          obligations in order to help prevent
 9          diversion.
10   QUESTIONS BY MR. HAWAL:
11          Q.      Was it also sent out because of
12   DEA's recognition that certain distributors
13   were not complying with their obligations
14   under the law and federal regulations?
15                  MR. STANNER:    Same objections.
16                  THE WITNESS:    I believe that
17          was the case, yes.
18   QUESTIONS BY MR. HAWAL:
19          Q.      And was that one of the reasons
20   that it was sent to McKesson?
21                  MR. STANNER:    Same objection.
22                  THE WITNESS:    It wasn't
23          specifically sent as being done
24          specifically to McKesson or any other
25          company.   It was done to send out to

Golkow Litigation Services                              Page 51
Highly Confidential - Subject to Further Confidentiality Review

 1          all distributors as a reminder.
 2          McKesson was not a focus specifically
 3          for this letter to go out.      It was
 4          sent out to all distributors.
 5   QUESTIONS BY MR. HAWAL:




12                  MR. STANNER:    Objection to the
13          form.
14   QUESTIONS BY MR. HAWAL:
15          Q.      Given that scenario and those
16   circumstances, was it your expectation or was
17   it your understanding the DEA in sending this
18   letter to McKesson was informing it of its
19   obligations under the Controlled Substances
20   Act because of the determination and finding
21   that it had not been complying with its
22   obligations?
23                  MR. STANNER:    Objection to the
24          form and notice.
25                  THE WITNESS:    It was sent out

Golkow Litigation Services                              Page 52
Highly Confidential - Subject to Further Confidentiality Review

 1          to all the distributors as a reminder
 2          of their obligations to help DEA in
 3          its efforts to prevent diversion of
 4          controlled substances.
 5   QUESTIONS BY MR. HAWAL:
 6          Q.      Do you believe that this letter
 7   should have informed McKesson during this
 8   time period of its obligations under the
 9   Controlled Substances Act with respect to the
10   prevention of diversion of controlled
11   substances?
12                  MR. STANNER:    Continuing
13          objections.
14                  THE WITNESS:    I do.
15   QUESTIONS BY MR. HAWAL:
16          Q.      Did the DEA through this letter
17   intend to communicate to distributors,
18   including McKesson, some guidance on what
19   circumstances may indicate diversion by a
20   pharmacy customer to an illicit entity or
21   person?
22                  MR. STANNER:    Same objections.
23                  THE WITNESS:    I do.
24   QUESTIONS BY MR. HAWAL:
25          Q.      In this September of 2006

Golkow Litigation Services                              Page 53
Highly Confidential - Subject to Further Confidentiality Review

 1   letter, did Mr. Rannazzisi also warn
 2   distributors, including McKesson, that if
 3   they failed to comply with their legal
 4   obligation to effectively prevent diversion,
 5   that they could be the subject of criminal
 6   and civil penalties?
 7                  MR. STANNER:    Same objections.
 8                  THE WITNESS:    I believe that's
 9          the case, yes.
10   QUESTIONS BY MR. HAWAL:
11          Q.      And just one distributor that
12   uses its DEA registration to facilitate
13   diversion can cause enormous harm, true?
14                  MR. STANNER:    Same objections.
15                  THE WITNESS:    It would depend
16          on the facts and circumstances.
17   QUESTIONS BY MR. HAWAL:
18          Q.      Well, that's what
19   Mr. Rannazzisi pointed out to the
20   distributors via this letter, true?
21          A.      That's what's in the letter,
22   yes.
23          Q.      And did Mr. Rannazzisi find it
24   necessary to follow up with another letter to
25   distributors on December 27, 2007?

Golkow Litigation Services                              Page 54
Highly Confidential - Subject to Further Confidentiality Review

 1                  MR. STANNER:    Objection to the
 2          form.   Objection to the notice.
 3                  THE WITNESS:    I'm aware of that
 4          letter, yes.
 5                  (McKesson-Boggs Exhibit 2
 6          marked for identification.)
 7   QUESTIONS BY MR. HAWAL:
 8          Q.      Sir, handing you what has been
 9   marked as Exhibit 2 for purposes of your
10   deposition is a letter dated December 27,
11   2007, this time directed to Masters
12   Pharmaceutical, Inc.
13                  Do you recognize this letter?
14          A.      I do.
15          Q.      And is this a letter that would
16   have been sent to all pharmaceutical
17   distributors at or around December 27, 2007?
18                  MR. STANNER:    Objection to the
19          form.
20                  THE WITNESS:    It would have.
21   QUESTIONS BY MR. HAWAL:
22          Q.      And it would have been sent to
23   and received by McKesson at or around this
24   time frame?
25          A.      That's correct.

Golkow Litigation Services                              Page 55
Highly Confidential - Subject to Further Confidentiality Review

 1          Q.      Was it determined at DEA that
 2   it was necessary, again, to remind
 3   distributors, including McKesson, of their
 4   legal obligations under the Controlled
 5   Substances Act to maintain effective controls
 6   against the diversion of controlled
 7   substances?
 8                  MR. STANNER:    Objection to the
 9          form.
10                  THE WITNESS:    It was.
11   QUESTIONS BY MR. HAWAL:
12          Q.      Why?
13          A.      There was a --
14                  MR. STANNER:    Objection to the
15          form.   Objection.    Outside the scope
16          of the notice.
17                  THE WITNESS:    During this time
18          frame, there was a continual problem
19          with the rogue Internet pharmacies and
20          we wanted to try to help prevent
21          diversion emanating out of that
22          particular scheme.     And we wanted to
23          continue reminding the registrants who
24          were supplying these pharmacies of
25          their obligations in order to help

Golkow Litigation Services                              Page 56
Highly Confidential - Subject to Further Confidentiality Review

 1          stem the tide against those
 2          distributions.
 3   QUESTIONS BY MR. HAWAL:




20                  (McKesson-Boggs Exhibit 3
21          marked for identification.)
22   QUESTIONS BY MR. HAWAL:
23          Q.      Sir, I'm handing you what I've
24   marked as Plaintiff's Exhibit 3 for purposes
25   of this deposition.

Golkow Litigation Services                              Page 57
Highly Confidential - Subject to Further Confidentiality Review

 1                  Is that the settlement and
 2   release agreement that was entered into
 3   between McKesson and the Department of
 4   Justice and the DEA?
 5                  MS. MCCLURE:    While Mr. Boggs
 6          is reading that, would you please
 7          indicate for the record the Bates
 8          number that appears on the first page
 9          of the document?
10                  MR. HAWAL:    I am sorry.    Bates
11          number is MCKMDL00409289.
12                  MS. MCCLURE:    Thank you.
13   QUESTIONS BY MR. HAWAL:
14          Q.      Sir, is this the settlement
15   agreement that was entered into at that time?
16          A.      I believe it is, yes.
17          Q.      And McKesson agreed to pay a
18   fine of $13,250,000 as a part of that
19   settlement?
20          A.      It did.
21          Q.      In addition, McKesson agreed to
22   institute a compliance program to detect and
23   prevent diversion of controlled substances?
24          A.      That was part of the agreement,
25   yes.

Golkow Litigation Services                               Page 58
Highly Confidential - Subject to Further Confidentiality Review

 1           Q.     Is that program described as
 2   the -- is it described in a compliance
 3   addendum?
 4           A.     I believe it is.
 5                  (McKesson-Boggs Exhibit 4
 6           marked for identification.)
 7   QUESTIONS BY MR. HAWAL:
 8           Q.     Sir, handing you what's been
 9   marked as Exhibit 4.     Feel free to take a
10   look at it and ask you whether or not you
11   recognize that as a true and accurate copy of
12   the compliance addendum that was entered
13   into, which does not have a Bates number?
14           A.     This is not a compliance
15   addendum from 2008.
16           Q.     When is it?    When is that one?
17           A.     This is the most recent one.
18           Q.     And when was the most recent
19   one entered?
20           A.     It was -- we signed on
21   January 17, 2017.
22           Q.     What were the general terms or
23   provisions of the compliance addendum in
24   2008?
25           A.     There was an agreement to

Golkow Litigation Services                              Page 59
Highly Confidential - Subject to Further Confidentiality Review

 1   maintain effective controls against
 2   diversion, a controlled substances monitoring
 3   program, and it outlines that agree -- in the
 4   agreement.
 5          Q.      And did the DEA communicate to
 6   McKesson at that time that it intended or
 7   expected McKesson to comply with the terms of
 8   that addendum agreement and its new CSMP?
 9          A.      I believe that's the case, yes.




19          Q.      And as a part of that
20   settlement, did McKesson promise that it
21   would discharge its legal obligations
22   regarding the prevention of the diversion of
23   controlled substances?
24          A.      I believe that to be part of
25   the terms of the agreement, yes.

Golkow Litigation Services                              Page 60
Highly Confidential - Subject to Further Confidentiality Review

 1          Q.      And that would apply to all of
 2   its distribution centers?
 3          A.      All of the distribution centers
 4   that handled controlled substances, yes.




Golkow Litigation Services                              Page 61
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 62
Highly Confidential - Subject to Further Confidentiality Review



 2   QUESTIONS BY MR. HAWAL:
 3          Q.      In terms of the expectations
 4   that were communicated to McKesson as a part
 5   of this settlement in 2008, do you have any
 6   basis to say that McKesson would not have
 7   been clearly informed of what its obligations
 8   were as a part of that settlement in terms of
 9   the prevention of diversion of pharmaceutical
10   controlled substances, including opioids?
11                  MR. STANNER:    Objection to the
12          form.
13                  THE WITNESS:    I think that they
14          were informed as to what the terms of
15          the agreement were and what their
16          obligations were as a registrant.
17   QUESTIONS BY MR. HAWAL:




Golkow Litigation Services                              Page 63
Highly Confidential - Subject to Further Confidentiality Review




17   QUESTIONS BY MR. HAWAL:
18          Q.      During that time period, from
19   2008 to 2013, were most of the communications
20   on behalf of the DEA to McKesson about its
21   failure to adhere to the 2008 settlement
22   agreement and its own CSMP communicated
23   through the US Department of Justice?
24                  MR. STANNER:    Objection to the
25          form.

Golkow Litigation Services                              Page 64
Highly Confidential - Subject to Further Confidentiality Review

 1                  THE WITNESS:    Could you --
 2          could you repeat the question?
 3                  MR. STANNER:    Counsel, just not
 4          to interrupt you, it's been going
 5          about an hour, so when you hit a
 6          decent point.
 7                  MR. HAWAL:    Well, let me just
 8          finish up this question.
 9                  MR. STANNER:    Of course, yeah.
10   QUESTIONS BY MR. HAWAL:




21                  MR. HAWAL:    Take a break.
22                  VIDEOGRAPHER:    The time is
23          10:04 a.m., and we're going off the
24          record.
25           (Off the record at 10:04 a.m.)

Golkow Litigation Services                              Page 65
Highly Confidential - Subject to Further Confidentiality Review

 1                  VIDEOGRAPHER:    The time is
 2          10:18 a.m., and we're back on the
 3          record.
 4   QUESTIONS BY MR. HAWAL:




17                  (McKesson-Boggs Exhibit 5
18          marked for identification.)
19   QUESTIONS BY MR. HAWAL:
20          Q.      Sir, handing you what has been
21   marked as Plaintiff's Exhibit 5 bearing Bates
22   number 00409224.
23                  Have you seen this -- has this
24   letter made its way to you following its
25   receipt by McKesson's counsel from the

Golkow Litigation Services                              Page 66
Highly Confidential - Subject to Further Confidentiality Review

 1   Department of Justice?
 2                  MR. STANNER:    For the record,
 3          this is Bates number MCKMDL00409224.
 4                  MR. HAWAL:    Oh, I'm sorry.    I
 5          was looking at the wrong page.
 6                  THE WITNESS:    I've seen this
 7          document, yes.
 8   QUESTIONS BY MR. HAWAL:




Golkow Litigation Services                              Page 67
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 68
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 69
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 70
Highly Confidential - Subject to Further Confidentiality Review




15                  MR. STANNER:    So, Counsel, just
16          to clarify for the record --
17                  MR. HAWAL:    I'm sorry.
18                  MR. STANNER:    -- your version
19          of this document is double-sided and
20          the exhibit that we have is
21          single-sided, so we don't have
22          even-numbered pages.
23                  MR. HAWAL:    Let me do this.
24          Let's take a break.
25                  MR. STANNER:    To clarify, I

Golkow Litigation Services                              Page 71
Highly Confidential - Subject to Further Confidentiality Review

 1          think we have all the pages.        I think
 2          they're just numbered differently.
 3                  MR. HAWAL:    Ah.   Okay.
 4   QUESTIONS BY MR. HAWAL:
 5          Q.      Sir, do you have a page 15?
 6          A.      I don't have a page 14.       I have
 7   a page 15.
 8          Q.      All right.    Well, I'm going to
 9   refer you to page 15.
10          A.      Okay.
11          Q.      Very last sentence.
12                  MR. STANNER:    And the Bates
13          numbers are correct, so maybe just use
14          the Bates numbers instead of page
15          numbers.
16   QUESTIONS BY MR. HAWAL:




Golkow Litigation Services                                 Page 72
Highly Confidential - Subject to Further Confidentiality Review




12                  THE WITNESS:    I do not have
13          that page.
14                  MR. HAWAL:    You don't?
15                  MR. STANNER:    No, we do not
16          have -- so maybe the Bates numbers are
17          not consistent.    It doesn't appear the
18          letter has all of the substance.       So
19          if you want to take a break, we can
20          take a break.
21                  VIDEOGRAPHER:    Off the record,
22          Counsel?
23                  MR. HAWAL:    Let me do this.
24          Let me just try and make this simpler.
25

Golkow Litigation Services                              Page 73
Highly Confidential - Subject to Further Confidentiality Review

 1   QUESTIONS BY MR. HAWAL:
 2          Q.      Reading from page 16, which is
 3   00409239 -- I'm going to pass it to you after
 4   I ask the question.
 5          A.      Okay.
 6          Q.      So --
 7                  MR. STANNER:    Actually,
 8          maybe -- I'm sorry, Counselor, and I
 9          really don't mean to interrupt you,
10          but since this is the exhibit, maybe
11          we can work from the exhibit version
12          which is different -- numbered
13          differently.
14                  MR. HAWAL:    Let me see if it
15          corresponds with what I have.
16                  Let's take a break.
17                  MR. STANNER:    Sure.
18                  VIDEOGRAPHER:    The time is
19          10:28 a.m., and we're going off the
20          record.
21           (Off the record at 10:28 a.m.)
22                  VIDEOGRAPHER:    The time is
23          10:31 a.m., and we're back on the
24          record.
25

Golkow Litigation Services                              Page 74
Highly Confidential - Subject to Further Confidentiality Review

 1   QUESTIONS BY MR. HAWAL:




Golkow Litigation Services                              Page 75
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 76
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 77
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 78
Highly Confidential - Subject to Further Confidentiality Review




19   QUESTIONS BY MR. HAWAL:
20          Q.      And in response to these
21   charges, McKesson agreed in April of 2015 to
22   pay a $150 million penalty, true?
23          A.      It was part of the settlement
24   agreement, yes.
25          Q.      And did it agree again to

Golkow Litigation Services                              Page 79
Highly Confidential - Subject to Further Confidentiality Review

 1   change its practices regarding the prevention
 2   of diversion of prescription opioids?
 3          A.      I believe that was the case,
 4   yes.
 5          Q.      Did you agree that changes were
 6   warranted?
 7                  MR. STANNER:    Objection to the
 8          form.   Objection.    Outside the scope
 9          of the notice.
10                  THE WITNESS:    I would agree
11          that McKesson was evolving their
12          program to be contemporary with
13          today's environment and laws and
14          regulations.
15   QUESTIONS BY MR. HAWAL:
16          Q.      Well, while McKesson may have
17   been evolving its programs, the law wasn't
18   evolving, was it?
19                  MR. STANNER:    Objection to the
20          form.
21   QUESTIONS BY MR. HAWAL:
22          Q.      The legal responsibilities that
23   McKesson had were consistent from, when,
24   1970, to the present day?
25                  MR. STANNER:    Objection to the

Golkow Litigation Services                              Page 80
Highly Confidential - Subject to Further Confidentiality Review

 1          form.   Objection.    Outside the scope
 2          the scope.
 3                  MR. HAWAL:    Well, I'm
 4          responding to his answer.
 5                  Go ahead.
 6                  THE WITNESS:    The laws were,
 7          but there were different diversion
 8          trends that occurred that in and of
 9          themselves had different red flags
10          that required evolution and -- to stay
11          contemporary with those evolving
12          trends.
13   QUESTIONS BY MR. HAWAL:
14          Q.      Well, the evolution of
15   McKesson's adherence to the laws went from
16   requiring a fine of 13 million in 2008 to a
17   fine of 150 million in 2014 because of its
18   failures to adhere to the terms of a
19   settlement agreement and the promises that it
20   made to the Drug Enforcement Administration
21   and the Department of Justice, true?
22                  MR. STANNER:    Objection to the
23          form.
24                  THE WITNESS:    I believe that
25          they were two different settlement

Golkow Litigation Services                              Page 81
Highly Confidential - Subject to Further Confidentiality Review

 1          agreements that involved two different
 2          sets of circumstances.
 3   QUESTIONS BY MR. HAWAL:
 4          Q.      Well, we agree that McKesson
 5   made promises to the Department of Justice in
 6   2008, true?
 7          A.      It entered into a settlement
 8   agreement that had various terms of that
 9   settlement agreement, yes.
10          Q.      Terms that McKesson promised it
11   would adhere to as a part of its settlement
12   of the charges that were brought against it
13   by the Department of Justice in 2008 and
14   before, true?
15                  MR. STANNER:    Objection to the
16          form.
17                  THE WITNESS:    I believe that's
18          the case, yes.
19   QUESTIONS BY MR. HAWAL:




Golkow Litigation Services                              Page 82
Highly Confidential - Subject to Further Confidentiality Review




 5   QUESTIONS BY MR. HAWAL:
 6          Q.      Were you proud of the work that
 7   the DEA was doing between 2006 and the time
 8   that you left the DEA as it related to
 9   efforts to prevent the diversion of opioids
10   and to try and reign in the opioid crisis?
11                  MR. STANNER:    Objection.
12          Outside the scope of the 30(b)(6)
13          notice.
14                  THE WITNESS:    I have been proud
15          of the work that I've done at the DEA
16          throughout the course of my entire
17          career.
18   QUESTIONS BY MR. HAWAL:
19          Q.      And some of the work that you
20   were directed to do, at least during that
21   time period, related to efforts to prevent
22   the diversion of opioid pharmaceutical
23   products into the illicit marketplace, true?
24                  MR. STANNER:    Same objection.
25                  THE WITNESS:    That would be

Golkow Litigation Services                              Page 83
Highly Confidential - Subject to Further Confidentiality Review

 1          true, yes.
 2   QUESTIONS BY MR. HAWAL:
 3          Q.      Since 2014 -- well, since --
 4   since you started with McKesson, have you had
 5   any interactions with your former colleagues
 6   that were involved in the investigation of
 7   McKesson between 2008 and 2013 --
 8                  MR. STANNER:    Objection to the
 9          form.
10   QUESTIONS BY MR. HAWAL:
11          Q.      -- such as Mr. Rannazzisi?
12                  MR. STANNER:    Objection to the
13          form.
14                  THE WITNESS:    I did not have
15          interactions with Mr. Rannazzisi
16          regarding the most recent settlement.
17   QUESTIONS BY MR. HAWAL:
18          Q.      Well, have you spoken to him at
19   all between the point in time when you
20   started with McKesson until today?
21          A.      I have.
22          Q.      Under what circumstances?
23          A.      Just personal time, you know.
24          Q.      You still consider him a
25   friend?

Golkow Litigation Services                              Page 84
Highly Confidential - Subject to Further Confidentiality Review

 1                  MR. STANNER:    Objection to the
 2          form.
 3                  THE WITNESS:    I do.
 4   QUESTIONS BY MR. HAWAL:
 5          Q.      What about David Schiller, have
 6   you spoken with him?
 7                  MR. STANNER:    Objection.
 8          Outside the scope of the notice.
 9                  THE WITNESS:    I believe the
10          last time I spoke with him was at a
11          presentation that McKesson gave
12          regarding its controlled substances
13          monitoring program.
14   QUESTIONS BY MR. HAWAL:
15          Q.      Did you ever communicate with
16   either of them since you joined McKesson that
17   in your view McKesson's anti-diversion
18   efforts prior to 2013 were woefully
19   inadequate or words to that effect?
20          A.      I did not.
21          Q.      You deny doing so?
22          A.      Absolutely.
23          Q.      Are you familiar with the term
24   "drug diversion migration"?
25                  MR. STANNER:    Objection.

Golkow Litigation Services                              Page 85
Highly Confidential - Subject to Further Confidentiality Review

 1          Outside the scope of the notice.
 2                  THE WITNESS:    No.
 3   QUESTIONS BY MR. HAWAL:
 4          Q.      You're not familiar with the
 5   term "drug migration"?
 6                  MR. STANNER:    Same objection.
 7                  THE WITNESS:    No, I'm not.
 8                  MR. STANNER:    And objection to
 9          the form.
10   QUESTIONS BY MR. HAWAL:
11          Q.      Has McKesson ever discussed
12   with DEA the subject of drug diversion or
13   drug -- not drug diversion, but drug
14   migration?
15          A.      I'm not sure what context
16   you're defining drug migration.
17                  (McKesson-Boggs Exhibit 6
18          marked for identification.)
19   QUESTIONS BY MR. HAWAL:
20          Q.      I'm handing you what I've
21   marked as Plaintiff's Exhibit 6.       It appears
22   to be a PowerPoint presentation of McKesson
23   dated 2014 entitled "Prescription Drug Abuse,
24   The National Perspective," 00407451.
25                  Have you ever seen this

Golkow Litigation Services                               Page 86
Highly Confidential - Subject to Further Confidentiality Review

 1   PowerPoint presentation or a printed version
 2   of it as you're looking at today?
 3                   MR. STANNER:   So, Counsel, just
 4          again, I think we're skipping Bates
 5          numbers on this version of the
 6          document.
 7                   MR. HAWAL:   Great.
 8                   MR. STANNER:   Maybe we should
 9          check.
10                   MR. HAWAL:   Well, I'm only
11          going to go to one page.
12                   MR. STANNER:   But I just don't
13          know if he has the entire document.
14                   MR. HAWAL:   What's that?
15                   MR. STANNER:   I don't know that
16          he has the entire document.
17                   MR. HAWAL:   I understand.
18          Well, I will substitute it at the
19          conclusion of the deposition, but...
20   QUESTIONS BY MR. HAWAL:
21          Q.       Do you have 00407465?
22          A.       I do.
23          Q.       It appears you do.
24                   Have you ever seen this
25   document or that page 00407465?

Golkow Litigation Services                              Page 87
Highly Confidential - Subject to Further Confidentiality Review

 1          A.      I've seen the document.      I
 2   don't recall specifically the page you're
 3   referring to.
 4          Q.      Well, in what context would you
 5   have seen this document?
 6                  MR. STANNER:    Just for the
 7          record, an objection to Exhibit 6 is
 8          it's incomplete.
 9                  THE WITNESS:    I don't recall
10          what context I would have seen it.
11   QUESTIONS BY MR. HAWAL:
12          Q.      Do you know if you would have
13   had any role in preparing it?
14          A.      I believe I may have, yes.




Golkow Litigation Services                              Page 88
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 89
Highly Confidential - Subject to Further Confidentiality Review




Golkow Litigation Services                              Page 90
Highly Confidential - Subject to Further Confidentiality Review




15   QUESTIONS BY MR. HAWAL:
16          Q.      Did you have any role in
17   studying this issue at McKesson?
18          A.      I did not.
19          Q.      Did you or any other McKesson
20   employee, to your knowledge, attend a DEA
21   distributors conference in Indianapolis on
22   May 10th and May 11, 2016?
23          A.      I believe someone from McKesson
24   would have attended that, yes.
25          Q.      Have you seen any documents

Golkow Litigation Services                              Page 91
Highly Confidential - Subject to Further Confidentiality Review

 1   that were generated as a result of that
 2   attendance or that presentation or program?
 3          A.      I have not.
 4          Q.      Has DEA communicated to
 5   McKesson the importance of determining
 6   whether one of its pharmaceutical customers
 7   is obtaining controlled substances, not only
 8   from McKesson, but from other distributors at
 9   the time -- same time it's obtaining
10   controlled substances from McKesson?
11                  MR. STANNER:    Objection to the
12          form.
13                  THE WITNESS:    I'm not sure I
14          understand your question.
15   QUESTIONS BY MR. HAWAL:
16          Q.      Has the DEA ever communicated
17   to McKesson, to your knowledge, the
18   importance of McKesson determining whether a
19   pharmacy customer is receiving controlled
20   substances from McKesson at the same time
21   that it's receiving controlled substances
22   from other distributors?
23                  MS. MCCLURE:    Objection.
24                  MR. STANNER:    Same objection.
25                  THE WITNESS:    Not that I

Golkow Litigation Services                              Page 92
Highly Confidential - Subject to Further Confidentiality Review

 1          recall, no.
 2   QUESTIONS BY MR. HAWAL:




Golkow Litigation Services                              Page 93
Highly Confidential - Subject to Further Confidentiality Review




11   QUESTIONS BY MR. HAWAL:
12          Q.      For as long as you've been with
13   the DEA and then an employee of McKesson, has
14   the DEA consistently communicated to
15   distributors, including McKesson, the
16   importance of maintaining effective controls
17   and procedures to guard against the diversion
18   of controlled substances?
19                  MR. STANNER:    Objection to the
20          form.   Objection to the scope of the
21          notice.
22                  THE WITNESS:    I believe so,
23          yes.
24   QUESTIONS BY MR. HAWAL:
25          Q.      Have you ever seen any written

Golkow Litigation Services                              Page 94
Highly Confidential - Subject to Further Confidentiality Review

 1   communications from the DEA to McKesson or
 2   any distributor that it was not required to
 3   identify suspicious orders and report those
 4   suspicious orders to the DEA?
 5                  MR. STANNER:    Objection to the
 6          form.
 7                  THE WITNESS:    Not that I'm
 8          aware of.
 9   QUESTIONS BY MR. HAWAL:
10          Q.      For as long as you've been with
11   the DEA and then an employee of McKesson, has
12   the FDA -- I'm sorry, the DEA consistently
13   communicated to distributors, including
14   McKesson, the importance of blocking
15   suspicious orders that have been reported to
16   the DEA and not shipping them to the
17   customer?
18                  MR. STANNER:    Objection to the
19          form.
20                  THE WITNESS:    I do not believe
21          that they have -- that the DEA has
22          consistently done that, no.
23   QUESTIONS BY MR. HAWAL:
24          Q.      Have you seen any documents
25   that would be to the contrary that the DEA

Golkow Litigation Services                              Page 95
Highly Confidential - Subject to Further Confidentiality Review

 1   advised McKesson or any distributor that if
 2   they identify a suspicious order, that it not
 3   only needs to be reported to the DEA, but the
 4   order must not be shipped?
 5                    MR. STANNER:   Objection to the
 6           form.
 7                    THE WITNESS:   I believe that
 8           one of the letters authored by Joseph
 9           Rannazzisi spoke to blocking the
10           order.    I don't recall any other
11           information.
12   QUESTIONS BY MR. HAWAL:
13           Q.       Well, if you look at the
14   settlement agreement that McKesson entered
15   into in 2008, that specifically provides that
16   not only should suspicious orders be reported
17   to the DEA, but they should not be shipped,
18   true?
19           A.       I believe that's the case, yes.
20           Q.       Have you ever seen any
21   documents from the DEA which endorsed or
22   approved McKesson's controlled substance
23   monitoring program, or CSMP, or how it should
24   be implemented?
25           A.       The DEA?

Golkow Litigation Services                              Page 96
Highly Confidential - Subject to Further Confidentiality Review

 1          Q.      Yes, sir.
 2          A.      Not that I'm aware of, no.
 3          Q.      That discretion is left to
 4   the -- is left to McKesson or was left to
 5   McKesson, true?
 6                  MR. STANNER:    Objection to the
 7          form.
 8   QUESTIONS BY MR. HAWAL:
 9          Q.      By the DEA?
10          A.      I believe that's the case, yes.
11          Q.      Have you ever seen any document
12   whereby McKesson communicated to the DEA that
13   it was incapable of identifying suspicious
14   orders or stopping their shipment?
15          A.      Not that I recall, no.
16          Q.      You were also identified as a
17   person most knowledgeable at McKesson about
18   controlled substance quotas, but we were told
19   that McKesson has no documents relating to
20   controlled substance quotas and does not set
21   quotas.
22                  Is that familiar to you, sir?
23                  MR. STANNER:    Objection --
24                  THE WITNESS:    It's familiar to
25          me, yes.

Golkow Litigation Services                              Page 97
Highly Confidential - Subject to Further Confidentiality Review

 1                    MR. STANNER:   -- to the form.
 2   QUESTIONS BY MR. HAWAL:
 3           Q.       So is there any role -- does
 4   McKesson play any role in setting quotas or
 5   contributing to the establishment of quotas
 6   for controlled substances?
 7                    MR. STANNER:   Objection to the
 8           form.
 9                    THE WITNESS:   The Drug
10           Enforcement Administration sets the
11           quotas.
12   QUESTIONS BY MR. HAWAL:
13           Q.       All right.   And McKesson and
14   other distributors do not play a role in
15   that?
16           A.       The only role that we would
17   play is the ARCOS reporting, the data that we
18   report via ARCOS, which is considered as part
19   of the DEA determination when setting the
20   quotas.      That would be the only role that we
21   would play.
22                    MR. HAWAL:   All right.   I don't
23           have any further questions.     We are
24           going to reserve our right to reopen
25           this deposition once McKesson complies

Golkow Litigation Services                                Page 98
Highly Confidential - Subject to Further Confidentiality Review

 1          with the Special Master's order on
 2          providing documents that predate 2013,
 3          which have not been produced as a part
 4          of the productions to date.
 5                  So subject to that, we're going
 6          to suspend the deposition.      Okay.
 7                  MR. STANNER:    No questions for
 8          McKesson.
 9                  MR. HAWAL:    And I will
10          substitute a copy of that document,
11          Exhibit 6.
12                  VIDEOGRAPHER:    Anyone else?
13          The time is 10:57 a.m., July 19, 2018,
14          going off the record.     End of the
15          videotaped deposition.
16        (Deposition concluded at 10:57 a.m.)
17                    – – – – – – –
18

19

20

21

22

23

24

25

Golkow Litigation Services                              Page 99
Highly Confidential - Subject to Further Confidentiality Review

 1                      CERTIFICATE
 2
 3              I, CARRIE A. CAMPBELL, Registered
     Diplomate Reporter, Certified Realtime
 4   Reporter and Certified Shorthand Reporter, do
     hereby certify that prior to the commencement
 5   of the examination, Gary Boggs was duly sworn
     by me to testify to the truth, the whole
 6   truth and nothing but the truth.
 7              I DO FURTHER CERTIFY that the
     foregoing is a verbatim transcript of the
 8   testimony as taken stenographically by and
     before me at the time, place and on the date
 9   hereinbefore set forth, to the best of my
     ability.
10
                I DO FURTHER CERTIFY that I am
11   neither a relative nor employee nor attorney
     nor counsel of any of the parties to this
12   action, and that I am neither a relative nor
     employee of such attorney or counsel, and
13   that I am not financially interested in the
     action.
14
15
16
            ____________________________
17          CARRIE A. CAMPBELL,
            NCRA Registered Diplomate Reporter
18          Certified Realtime Reporter
            California Certified Shorthand
19          Reporter #13921
            Missouri Certified Court Reporter #859
20          Illinois Certified Shorthand Reporter
            #084-004229
21          Texas Certified Shorthand Reporter #9328
            Kansas Certified Court Reporter #1715
22          Notary Public
23          Dated: July 24, 2018
24
25

Golkow Litigation Services                             Page 100
Highly Confidential - Subject to Further Confidentiality Review

 1                INSTRUCTIONS TO WITNESS
 2

 3                Please read your deposition over
 4   carefully and make any necessary corrections.
 5   You should state the reason in the
 6   appropriate space on the errata sheet for any
 7   corrections that are made.
 8                After doing so, please sign the
 9   errata sheet and date it.      You are signing
10   same subject to the changes you have noted on
11   the errata sheet, which will be attached to
12   your deposition.
13                It is imperative that you return
14   the original errata sheet to the deposing
15   attorney within thirty (30) days of receipt
16   of the deposition transcript by you.        If you
17   fail to do so, the deposition transcript may
18   be deemed to be accurate and may be used in
19   court.
20

21

22

23

24

25

Golkow Litigation Services                             Page 101
Highly Confidential - Subject to Further Confidentiality Review

 1             ACKNOWLEDGMENT OF DEPONENT
 2
 3
 4                  I,______________________, do
     hereby certify that I have read the foregoing
 5   pages and that the same is a correct
     transcription of the answers given by me to
 6   the questions therein propounded, except for
     the corrections or changes in form or
 7   substance, if any, noted in the attached
     Errata Sheet.
 8
 9
10
11
12   ________________________________________
     Gary L. Boggs                             DATE
13
14
15   Subscribed and sworn to before me this
16   _______ day of _______________, 20 _____.
17   My commission expires: _______________
18
19   Notary Public
20
21
22
23
24
25

Golkow Litigation Services                             Page 102
Highly Confidential - Subject to Further Confidentiality Review

 1                     – – – – – – –
                             ERRATA
 2                     – – – – – – –
 3     PAGE   LINE   CHANGE/REASON
 4     ____   ____   _____________________________
 5     ____   ____   _____________________________
 6     ____   ____   _____________________________
 7     ____   ____   _____________________________
 8     ____   ____   _____________________________
 9     ____   ____   _____________________________
10     ____   ____   _____________________________
11     ____   ____   _____________________________
12     ____   ____   _____________________________
13     ____   ____   _____________________________
14     ____   ____   _____________________________
15     ____   ____   _____________________________
16     ____   ____   _____________________________
17     ____   ____   _____________________________
18     ____   ____   _____________________________
19     ____   ____   _____________________________
20     ____   ____   _____________________________
21     ____   ____   _____________________________
22     ____   ____   _____________________________
23     ____   ____   _____________________________
24     ____   ____   _____________________________
25

Golkow Litigation Services                             Page 103
Highly Confidential - Subject to Further Confidentiality Review

 1                     – – – – – – –
                       LAWYER'S NOTES
 2                     – – – – – – –
 3     PAGE   LINE
 4     ____   ____   _____________________________
 5     ____   ____   _____________________________
 6     ____   ____   _____________________________
 7     ____   ____   _____________________________
 8     ____   ____   _____________________________
 9     ____   ____   _____________________________
10     ____   ____   _____________________________
11     ____   ____   _____________________________
12     ____   ____   _____________________________
13     ____   ____   _____________________________
14     ____   ____   _____________________________
15     ____   ____   _____________________________
16     ____   ____   _____________________________
17     ____   ____   _____________________________
18     ____   ____   _____________________________
19     ____   ____   _____________________________
20     ____   ____   _____________________________
21     ____   ____   _____________________________
22     ____   ____   _____________________________
23     ____   ____   _____________________________
24     ____   ____   _____________________________
25

Golkow Litigation Services                             Page 104
